Title: To James Madison from James Monroe, 16 September 1807
From: Monroe, James
To: Madison, James



No.
Sir
London Septemr. 16. 1807.

I had the honor to receive your letter of July 6th. by Doctor Bullus on the 31. ulto. & did not lose a moment in entering on the business committed to me by it, in the manner which seemed most likely to obtain success.  The details shall be communicated to you in my next dispatch.  All that I can state at present is, that the whole subject has been plac’d fully before this government in as strong an appeal to its interest & judgment as I could make, and that as a week has elapsed since my official note was presented, I am in daily expectation of receiving its decision on it.  The moment is in many views very favorable to a satisfactory result, but still it is not in my power, from any thing that has occurr’d, to speak with confidence of it.  The joint negotiation committed to Mr Pinkney & myself was suspended by the intelligence of the affair with our frigate, & has never been revived.  That intelligence reached this about a week after Mr Purviance, so that we had only been able with the utmost diligence, to take the preliminary step of presenting to Mr Canning a project in conformity to our instructions & of explaining to him in the most minute and comprehensive manner, that we could, every circumstance appertaining to it.  No answer was given to our communication.  The suspension therefore of the negotiation was imputable to Mr Canning.  Had he answered our communication & proposed to proceed in the negotiation, it would have become a question for the commission to have decided how far it wod. have been proper under existing circumstances to comply with the invitation; but his silence however reserved us from that dilemma.
Permit me to present to you Mr J. A Smith of So. Carolina & to refer you to him for much information of a general nature on the subject of our affairs with this country.  Having been long in Europe, and visited almost every part he possesses great information of the political state of its several powers, especially of Russia from who’s sovereign he recd. very distinguished marks of attention.  In much communication wch. I have had with Mr Smith for a year past I have found him to be animated with strong sentiments of patriotism towards his country, & as he has expressed a desire of being personally known to the President & yourself I have been happy to promote his object by giving him this introduction.  I am with great respect Sir, Your most obedt Servt.
P. S.  A copy of my note to Mr Canning is enclosed.
